PER CURIAM.
Michael O’Grady appeals the district court’s1 judgment dismissing his complaint for lack of subject matter jurisdiction. Following careful de novo review, we conclude dismissal was proper. See Exxon Mobil Corp. v. Saudi Basic Indus. Carp., 544 U.S. 280, 283-85, 287-88 n. 2, 292 n. 8, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005); Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431-32, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982). Accordingly, we affirm. See 8th Cir. R. 47B. The pending motions are denied.

. The Honorable Joan N. Ericksen, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.